Case 2:10-cr-00030-LGW-BWC Document 316 Filed 06/17/20 Page 1 of 2



                                                                             FILED
                                                                  John E. Triplett, Acting Clerk
                                                                   United States District Court

                                                               By CAsbell at 2:55 pm, Jun 17, 2020
Case 2:10-cr-00030-LGW-BWC Document 316 Filed 06/17/20 Page 2 of 2
